Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s arguments, filed 3/25/2022, have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Clams 1-8 and 11-30 are rejected under 35 U.S.C. 103 as being unpatentable over WO A1 to Fox  (IDS filed 11/10/2021) in view of WO 2009/049083 A1 to Lanza (IDS filed 11/10/2021).  Fox teaches a composition comprising a plurality of nanoparticle, wherein the plurality of nanoparticles comprise a hydrophobic core, the hydrophobic core comprising: a mixture of liquid oil, and a solid lipid core particle; a cationic lipid; a hydrophilic surfactant; and a hydrophobic surfactant (abstract; paragraphs 2, 8, 62-63, 91-124). The particles may further comprise bioactive agents, imaging agents, and RNA (paragraph 62 ).  Fox teaches the superiority of nanostructured lipid carriers for delivery of RNA (Examples 1-19) in the context of therapeutic delivery of RNA vaccine against Zika virus. The superiority  of the LNCs disclosed therein is due to the particular  combination  of  a cationic lipid, such as DOTAP, a hydrophobic surfactant, such as sorbitan ester, and a hydrophilic surfactant. Fox further teaches inclusion of all cationic lipids of present claim 4 (paragraph 113).  For further teaches squalene, lauroyl polyoxylglycerides, Vitamin E, and Capric/caprylic triglyceride but also vegetable and animal oils for the liquid oil (paragraph 101-107). Fox also teaches the N/P ratios used in the present application (Example 3). Fox also recites RIG agonists and TLR3 agonists as adjuvants (Embodiment 132; Examples 18-19).  Fox 2% to about 40% w/v squalene, from about 0.1 % to about 10% w/v trimyristin, from about 0.2% to about 10 % w/v DOTAP, from about 0.25% to about 5% w/v sorbitan monostearate, and from about 0.5% to about 10% w/v polysorbate 80 (Embodiment 84).
Fox fails to teach substitution of its solid lipid nanoparticle for an inorganic solid nanoparticle.
Lanza teaches that magnetic inorganic solid particles coated with vegetable oil can be used for administering a payload and have the advantage of being magnetic and therefore capable of use in imaging (paragraphs 38-40, 44, 64, and 80).  Lanza further teaches a composition comprising a plurality of nanoparticles (abstract; paragraphs 29-30), wherein the plurality of nanoparticles comprise a hydrophobic core (paragraphs 31 and 38), the hydrophobic core comprising: a mixture of liquid oil, such as vegetable oil (paragraph 15, 31, and 44) and a magnetic iron oxide nanoparticle (a solid inorganic nanoparticle; a metal oxide) (paragraph 37); a cationic lipid, such as DOPE (paragraphs 15 and 47); a hydrophilic surfactant, such as polyethoxyethlene sorbitan esters and polysorbate 80 (paragraphs 44-48); and a hydrophobic surfactant, such as sorbitan monostearate (paragraph 48). The particles may further comprise bioactive agents, imaging agents, and nucleic acids (paragraphs 53-54).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the solid lipid in the core of Fox for an inorganic magnetic core particle.  The motivation for this is that by substituting the solid lipid in the core of Fox for an inorganic core particle, the composition can be used for administering a payload and have the advantage of being magnetic to be used in imaging to trace the path of the particles and site of accumulation in the patient.  In so doing, the artisan would combine the advantages of the nanoemulsion of Lanza with the advantages of the LNC of Fox with a reasonable expectation of success to obtain a nanoemulsion that combines the ability to image, as taught by Lanza, and the ability to provide superior RNA delivery, as taught by Fox.
Applicant argues that Fox is directed to a composition having a mixture of a liquid phase lipid and a solid phase lipid at a temperature of 25 oC.  Thus, Fox teaches a different structure: a solid lipid in the core at 25oC.  Lanza is merely cited for disclosure of magnetic inorganic solid particles coated with vegetable oil and fails to cure the deficiencies of Fox.
Applicant’s arguments have been fully considered but are not found persuasive.  The basis of the rejection is that it would have been obvious to substitute the solid lipid core of Fox with an inorganic magnetic core particle.  The motivation for this, as stated above, is that by substituting the solid lipid core in Fox for an inorganic core particle, the composition can be used for administering a payload and have the advantage of being magnetic to be used in imaging to trace the path of the particles and site of accumulation in the patient.  In so doing, the artisan would combine the advantages of the nanoemulsion of Lanza with the advantages of the LNC of Fox with a reasonable expectation of success to obtain a nanoemulsion that combines the ability to image, as taught by Lanza, and the ability to provide superior RNA delivery, as taught by Fox.  In modified Fox, there would be no solid lipid core, as it has been substituted for an inorganic magnetic core particle.   For the sake of argument, if solid lipids were present in modified Fox, which the examiner does not agree they would be, Fox would still read on the invention, as the claims use open language “comprises” to describe the contents of the hydrophobic core: “a hydrophobic core, wherein the hydrophobic core comprises a mixture of liquid oil and a solid inorganic nanoparticle, wherein lipids present in the mixture are in liquid phase at 25 degrees Celsius.”  The use of “comprises” opens the composition to further, unrecited components.   Fox’s mixture of a liquid phase lipid and a solid phase lipids is a “ hydrophobic core, wherein the hydrophobic core comprises a mixture of liquid oil and a solid inorganic nanoparticle, wherein lipids present in the mixture are in liquid phase at 25 degrees Celsius.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 11-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 17/5234,57.  Although the claims are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the copending claims. The copending claims are directed to a nanoemulsion composition (a composition) comprising a plurality of nanoemulsion particles (nanoparticles), wherein the plurality of nanoemulsion particles comprise a hydrophobic core, the hydrophobic core comprising: a mixture of liquid oil and a solid inorganic nanoparticle; a cationic lipid; a hydrophilic surfactant; a hydrophobic surfactant, and a nucleic acid.  This anticipates the instant claims.    The rejection is provisional as the copending claims at issue have not in fact been patented.
Applicant requests that the rejection be held in abeyance.  Applicant’s arguments have been fully considered but are not found persuasive as the rejection is proper.  The rejection is maintained.

Claims 1-8 and 11-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 17/523,450.  Although the claims are not identical, they are not patentable distinct from each other because the copending claims are directed to a method of using the instant composition, that is a method of administering to a subject tin need thereof a composition comprising nanoparticles, wherein the nanoparticles comprise: a hydrophobic core comprising a mixture of liquid and a solid inorganic nanoparticle; a cationic lipid; a hydrophilic surfactant; and a hydrophobic surfactant.  As the copending claims are directed to a method of using the instant composition, the present claims and copending claims are not patentably distinct. The rejection is provisional as the copending claims at issue have not in fact been patented.
Applicant requests that the rejection be held in abeyance.  Applicant’s arguments have been fully considered but are not found persuasive as the rejection is proper.  The rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
April 13, 2022